Exhibit 10.4

 

 

employment AGREEMENT PURSUANT TO SECTION 7:610 (et seq.) of the Dutch Civil Code
(DCC)

[July 15, 2017]

 

(1)



uniQure biopharma B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid), with registered office at
Amsterdam and principal place of business at Paasheuvelweg 25a, (1105 BP)
Amsterdam (the Employer); and

(2)



Christian Klemt born on October 8, 1972, residing at the address Heemsteedse
Dreef 275 at (2102 KJ) Heemstede (the Employee).

The Employer and the Employee are hereinafter referred to jointly as Parties and
individually as Party.

Whereas the Parties entered into an employment agreement effective September 1,
2015 by which the Employee assumed the responsibilities of Global Controller
(“Initial Agreement”);

Whereas terms and condition of the Initial Agreement do no longer reflect the
actual situation;

Whereas the Parties desire to replace the Initial Agreement by this employment
agreement (“the Agreement”)

and therefore:

IT IS AGREED AS FOLLOWS:

1



Commencement date Agreement and Position

1.1



Effective July 15, 2017, the Initial Agreement will be replaced by this
Agreement by which the Employee will perform the position of Chief Accounting
Officer, Job grade 17, and undertakes to perform all the activities that can
reasonably be assigned to him by or on behalf of the Employer and which are
related to the Employer’s business, to the best of his ability and in doing so,
will comply with the instructions given to him by or on behalf of the Employer.

1.2



The Employer shall be entitled to assign other duties than the usual activities
of the Employee, or to alter the position of the Employee if in the opinion of
the Employer in reasonableness the business circumstances so require.

1.3



When the Agreement is entered into, the work will be performed at the office of
the Employer at Paasheuvelweg 25a (1105 BP) Amsterdam. The Employer reserves the
right to change the location where the work is performed after consultation with
the Employee.

1.4



The normal working hours are 40 hours per week (1,0 FTE). The working hours are
normally 8,0 hours a day and a 30 minutes lunch break.

2



Term and Termination Agreement

2.1



The Agreement has been entered into for an indefinite period of time.





--------------------------------------------------------------------------------

 



2.2



The Agreement will in any event, without notice being required, terminate as of
the first day of the month following the date the Employee reaches the State
pension age (AOW-gerechtigde leeftijd).

2.3



The Agreement can be terminated by each of the Parties with due observance of
the statutory notice period of 4 months for the Employer and 2 months for the
Employee.

2.4



If the Agreement is terminated on the initiative of Employer, other than in the
case of summary dismissal as referred to in article 7:677 of the Dutch Civil
Code, long-term illness (article 7:669 section 3 under b Dutch Civil Code) or
severely culpable acts or omissions by Employee as referred to in article 7:669
section 3 under e Dutch Civil Code, Employer shall grant the Employee severance
pay equal to 100% of the annual base salary excluding 8 % holiday allowance
(hereinafter: ‘Severance pay’) subject to deductions that are authorized by
Employee and/or required by applicable laws and regulations. If and insofar
Employee is entitled to the transition payment as referred to in article 7:673
of the Dutch Civil Code, this transition payment shall be deemed to be factored
into the Severance pay. In the event of a termination under this clause the
Employer shall provide 4 months’ notice to the Employee. The Employer, in its
sole discretion, may choose to put the Employee on garden leave at any time
during the notice period. Garden leave will be considered equal to continuation
of full time employment, but the Employee will be released from his working
duties. In the event that the Employee is placed on garden leave, the amount of
the severance pay under this clause 2.4 will be reduced by an amount equivalent
to the salary during the Employee’s garden leave.    

Change of Control 

2.5



Change of Control will be defined as follows: "A situation in which more than
50% of the shares in the Employer will be acquired by a third party, and as a
result whereof, the Employer becomes part of another group of companies, whether
or not with the view of terminating the stock exchange listing of the Employer."

2.6



In the event of a proposed Change of Control, the conditions as stated in Clause
2.7. through 2.11 of the Agreement shall apply instead of the provisions in
Clause 2.4, provided  that  the  Employee is actively working  and performing
services for the Employer throughout the full process leading up to the actual
Change of Control ("the Closing Date"). 

2.7



The Employer cannot give notice of termination for reasons related to the Change
of Control earlier than two months before the expected Closing Date and provided
that the proposed Change of Control has been duly announced by means of a press
release.

2.8



In case the Employer gives notice of termination for reasons related to the
Change of Control, a notice period for the Employer of 12 months applies instead
of the notice period of four months as mentioned in Clause 2.3 of the Agreement.
The 12 months’ notice period starts from the moment notice has been given.
During the notice period the Employee is entitled to   full   salary and all
other terms and conditions of employment will continue to apply, including
blackout periods (no share trading).

2.9



Upon the Employee's written request the entitlement, as referred to in the last
sentence of Clause 2.8. of this Agreement, can be converted to an one-time cash
payout. This cash payout consists of the equivalent of the full salary the
Employee is entitled to, excluding other terms and conditions, for the remaining
part of the notice period. The Employee can file such a



--------------------------------------------------------------------------------

 



request anytime throughout the notice period. At the time of such payout, the
employment will be deemed terminated. If and insofar Employee is entitled to the
transition payment as referred to in article 7:673 of the Dutch Civil Code, this
transition payment shall be deemed to be factored into the cash payout. 

2.10



During the notice period the Employer may choose to put the Employee on garden
leave. Garden leave will be considered equal to continuation of full time
employment, but the Employee will be released from his working duties. The
Employee can be called for work during his garden leave without any extra
compensation.

2.11



Clauses 2.5 through 2.11. of this Agreement are conditional upon fully performed
employment by the Employee throughout the process of Change of Control
until  the Closing Date. Clauses 2.11. and 2.8. are not  applicable  if (i) the
Employee gives notice prior  to  the Closing date, (ii) the  Employee has
not  fully  performed  his duties  in the period prior to the Closing date,
and/or (iii) the Employee is offered employment by the acquiring entity (i.e.
the new shareholder) or one of the group entities of the new
shareholder,  provided  that  the  employment  terms  and  conditions  offered  by  the
acquiring entity  are at least equal to the terms and conditions of the
Agreement, the Employee performs his services at the same location  and the
Employee remains employed by the new shareholder for at least 18 months after
the Closing Date (not including the notice period).

3



Salary and holiday allowance

3.1



The Employee’s annual salary will be EUR 200.000,00 gross, including 8% holiday
allowance on the basis of a fulltime employment. The salary, excluding the
holiday allowance, shall be paid in 12 equal instalments ultimately by the end
of each calendar month. The Employee will work on a fulltime basis, 1,0 FTE and
therefore the actual monthly salary is EUR 15.432,10. In case of part time
employment, all earnings will be pro-rated.

3.2



Once per year, in the month May, the Employer shall pay to the Employee the
holiday allowance of 8% of the annual gross salary earned with the Employer in
the preceding calendar year. If the Agreement commences and/or terminates during
the calendar year, and/ or the Employee works on a part-time basis, the holiday
allowance will be paid out pro rata.

3.3



The Employee shall be eligible to a bonus payment amounting to a maximum of 35%
of his annual gross salary. The Employee’s eligibility to a bonus payments shall
be dependent on the company guidelines and discretionary to the Management
Board.

3.4



In July 2017 the Employee will be paid a spot on bonus of EUR 20.000,00 gross as
appreciation for duties performed in the past 9 months.

3.5



Bonus payments, if any, are ultimately made in the month following the month in
which the annual accounts of the Employer were adopted by the meeting of the
shareholders. Bonus payments, if any, will not be taken into account for the
calculation of any possible severance payment upon termination of the Agreement.
Employee needs to be in service on date of bonus pay out.

4



Overtime

The Employee undertakes to work overtime at the request of the Employer. The
Employer does not pay any compensation for overtime.





--------------------------------------------------------------------------------

 



5



Expenses

5.1



The costs for travelling from home to office shall be compensated in accordance
with the company policy.

5.2



To the extent that the Employer has given prior approval for business travels,
the Employer shall reimburse reasonable travel and accommodation expenses
relating to such business travel incurred by the Employee in the performance of
his duties upon submission of all the relevant invoices and vouchers within 30
days following completion of the business travel.  

6



Holidays

6.1



The Employee is entitled to 30 business days holiday per year or a pro rata
portion thereof if the Agreement commences and/or terminates during the calendar
year and/ or the Employee works part-time.

6.2



The statutory holiday days (20 days of the 30 per year on full time employment)
shall be forfeited after 6 months after the end of the year in which the holiday
days were accrued.

6.3



The Employer shall determine the commencement and the end of the holiday in
consultation with the Employee. The Employee shall take his holidays in the
period that the activities best allow this.

7



Illness

In the event of illness in the sense of section 7:629 Dutch Civil Code, the
Employee must report sick to the Employer as soon as possible, but no later than
9 a.m. on the first day of illness. The Employee undertakes to comply with the
rules related to reporting and inspection in the case of illness, as adopted
from time to time by the Employer.

8



Insurance

The Employer will comply with the obligations under the Dutch Health Care
Insurance Act.

9



Pension

The Employee shall be entitled to participate in the pension scheme of the
Employer following company guidelines.

10



Confidentiality obligation

10.1



Both during the term of the Agreement and after the Agreement has been
terminated for any reason whatsoever, the Employee shall not make any statements
in any way whatsoever to anyone whomsoever (including other personnel of the
Employer, unless these should be informed of anything in connection with the
work they perform for the Employer), regarding matters, activities and interests
of a confidential nature related to the business of the Employer and/or the
Employer’s affiliates, of which the Employee became aware within the scope of
his work for the Employer and the confidential nature of which he is or should
be aware. This includes, inter alia, information about the Employer’s products,
processes and services, including but not limited to, information relating to
research, development, inventions, manufacture, purchasing, engineering,
marketing, merchandising and selling.





--------------------------------------------------------------------------------

 



10.2



For all oral and written publications by the Employee, which can or could harm
the interests of the Employer, prior approval from the Employer has to be
obtained. This approval shall only be refused on sincere grounds based on those
interests.

10.3



All information exchanged via the Employer’s email system is considered to be
company’s proprietary information and should be taken care of accordingly.

11



Documents

The Employee is prohibited from in any way having documents and/or
correspondence and/or other information carriers and/or copies thereof in his
possession that belong to the Employer and/or to the Employer’s affiliates, with
the exception of the extent to which and as long as required for the performance
of his activities for the Employer. In any event, the Employee is required, even
without any request being made to that end, to return such documents and/or
correspondence and/or other information carriers and/or copies thereof to the
Employer immediately upon the end of the Agreement, or in the event the Employee
is on non-active duty for any reason whatsoever.

12



Ban on ancillary jobs

During the term of the Agreement, without the prior written consent of the
Employer, the Employee shall not accept any paid work or time-consuming unpaid
work at or for third parties and will refrain from doing business for his own
account.

13



Non-competition and business relationship clause

13.1



Both during the term of the Agreement and for a period of one year after the
Agreement has been terminated for any reason whatsoever, without the prior
written consent of the Employer, the Employee shall not be engaged or involved
or have any share in any manner whatsoever, directly or indirectly, whether on
his own behalf or for third parties, in any enterprise which conducts activities
in a field similar to or otherwise competing with that of the Employer and/or
the Employer’s affiliates, nor act, in any manner whatsoever, directly or
indirectly, whether on his own behalf or for third parties, as an intermediary
in relation to such activities.

13.2



Both during the term of the Agreement and for a period of one year after the
Agreement has been terminated for any reason whatsoever, without the prior
written consent of the Employer, the Employee shall not perform or have
performed professional services in connection with any product or research or
development or commercialization that competes with products, or research or
development or commercialization of Employer, directly or indirectly, whether on
his own behalf or for third parties, nor enter into contact, in that respect,
directly or indirectly, whether on his own behalf or for third parties, with
clients and/or relations of the Employer and/or the Employer’s affiliates and/or
purchasers of products and/or services of the Employer and/or the Employer's
affiliates.

13.3



Clients and/or relations of the Employer and/or the Employer’s affiliates such
as set out in article 13.2 of this Agreement shall in all events mean relations
of the Employer and/or the Employer’s affiliates with which the Employer has or
has had (business) contact in any manner whatsoever throughout the course of, or
otherwise prior to the termination of, the Agreement.

13.4



Both during the term of the Agreement and for a period of one year after the
Agreement has been terminated for any reason whatsoever, without the prior
written consent of the Employer,



--------------------------------------------------------------------------------

 



the Employee shall refrain from becoming engaged or involved in any manner
whatsoever, directly or indirectly, whether on his own behalf or for third
parties, in actively enticing away, taking (or causing to have taken) into
employment, nor make use of, in any manner whatsoever, directly or indirectly,
whether on his own behalf or for third parties, the type of work of employees or
persons who in a period of one year prior to the termination of the Agreement of
the Employee are or have been in the employment of the Employer and/or the
Employer’s affiliates.

13.5



Employee acknowledges and agrees to the adhere to this clause as the Employer
has a serious business interest in binding the Employee to the non-competition
and business relationship clause, due to the fact that (i) within the
organization of the Employer competition-sensitive information as well as
confidential information related to the Employer and its clients and relations,
such as but not limited to products, or research or development or
commercialization of Employer (“Sensitive Business Information”) are available
and (ii) in the position of Chief Accounting Officer the Employee has access to
this Sensitive Business Information and/or will become aware of this Sensitive
Business Information and/or will maintain (commercial) contacts with clients,
suppliers, competitors etc. Given the aforesaid considerations (i) and (ii) in
this clause, combined with the education and capacities of the Employee, the
Employer has a well-founded fear that its business interest will be harmed
substantially if the Employee performs competing activities as set forth in
clauses 13.1 up to and including 13.5 of the Agreement within a period of 12
months after termination of the Agreement.

14



Intellectual and industrial property

14.1



The Employer is or will be considered to be, to the fullest extent allowed by
law, the maker/producer/designer/breeder of all that which is made, created,
improved, produced, designed, invented or discovered by the Employee during the
course of this Agreement (the Works).

14.2



The Employee is obliged to fully and comprehensibly disclose all Works to the
Employer in writing immediately after they are created or after the creation
becomes known to the Employee, and in any case at the request of the Employer.

14.3



The Employee hereby transfers and assigns all his rights to and in connection
with the Works to the Employer in advance.

14.4



The Employee is obliged, at first request of the Employer, to transfer and
assign to the Employer all rights to and in connection with the Works that do
not belong to the Employer by operation of law (van rechtswege), and that are
not transferred to the Employer pursuant to article 14.3 of this Agreement. This
concerns all rights, anywhere in the world, to and arising from or in connection
with the Works. This obligation of the Employee remains in force even after the
end of this Agreement.

14.5



The Employee agrees to perform, to the extent necessary and/or at the request of
the Employer, such further acts as may be necessary or desirable to apply for,
obtain and/or maintain protection for the Works, inter alia by means of the
establishment of intellectual and industrial property rights. The Employee
hereby grants permission and power of attorney to the Employer to the extent
necessary to carry out every required act on behalf of the Employee to obtain
protection for the Works, or to transfer the Works and any rights relating
thereto, to



--------------------------------------------------------------------------------

 



the Employer. The Employer will compensate the reasonable costs made in respect
hereof, in so far as the payment that the Employee receives pursuant to article
‎3.1 of this Agreement cannot be considered as compensation for such costs. This
obligation of the Employee remains in force even after the end of the Agreement.

14.6



The Employee acknowledges that the payment ex article ‎3.1 of this Agreement
includes a reasonable compensation for any possible deprivation of any
intellectual and industrial property rights. To the extent legally possible, the
Employee hereby waives his right to any additional compensation with respect to
the Works.

15



Gifts

In connection with the performance of his duties, the Employee is prohibited
from accepting or stipulating, either directly or indirectly, any commission,
reimbursement or payment, in whatever form, or gifts from third parties. The
foregoing does not apply to standard promotional gifts having little monetary
value.

16



Penalty clause

In the event the Employee acts in violation of any of the obligations under the
articles 10 through 15 of this Agreement, the Employee shall, contrary to
section 7:650 paragraphs 3, 4 and 5 Dutch Civil Code, without notice of default
being required, forfeit to the Employer for each such violation, a penalty in
the amount of EUR 10.000,00 as well as a penalty of EUR 1.000,00 for each day
such violation has taken place and continues. Alternatively, the Employer will
be entitled to claim full damages.

17



Transfer of an undertaking

The Employee shall remain under the obligation to adhere the set out in the
articles 10 through 16 of this Agreement vis-à-vis the Employer, if the
enterprise of the Employer or a part thereof is transferred to a third party
within the meaning of section 7:662 and onwards Dutch Civil Code and this
Agreement terminates before or at the time of such transfer, whereas in the
event of continuation of the Agreement the Employee would have entered the
employment of the acquirer by operation of law.

18



Other arrangements

Subject to the provisions in this Agreement, the arrangements related to
employment conditions adopted by the Employer from time to time, as laid down in
the Employee Handbook are applicable. A copy of these arrangements has been
provided to the Employee. By signing this agreement, the Employee acknowledges
to have received and understood the Employee Handbook and the Insider Trading
Policy.

19



Employment costs regulation

The conditions of employment costs regulation determined by the Employer apply.
In this context, the Employer reserves the right at its sole discretion to
modify certain fringe benefits, without any compensation in return.





--------------------------------------------------------------------------------

 



20



Amendment clause

20.1



The Employer reserves the right to unilaterally amend the Agreement and the
arrangements referred to in article 18 of this Agreement if it has such a
serious interest in that respect entailing that the interests of the Employee
must yield to that in accordance with standards of reasonableness and fairness.

20.2



The Employer reserves the right to unilaterally amend the Agreement and the
arrangements referred to in article 18 of this Agreement in the event of a
relevant amendment of the law.

21



Applicable law, no collective labour agreement

21.1



This Agreement is governed by Dutch law.

21.2



The Agreement is not subject to any collective labour agreement.

 

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement

 

uniQure biopharma B.V.

 

 

uniQure biopharma B.V.

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Matthew Kapusta

 

 

By: 

Matthew Kapusta

 

By:

Title:

CEO

 

Title:

 

 

Employee

 

 

 

 

/s/ Christian Klemt

 

By:    Christian Klemt

 

 

 

 

 

 



--------------------------------------------------------------------------------